EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by attorney Valeriya Svystun on 12/22/2021.

The application has been amended as follows: 

1. (Previously Presented) A method for varying play with electronic toys by establishing, with a processing device, a functional relation between a control input and a controllable function for the electronic toys, the method comprising:
- providing a graphical user interface including a display area, the display area having a boundary that is smaller than that of the graphical user interface; 
- selecting a first user-interface element from a set of user-interface elements, and positioning said first user-interface element within the display area, the first user- interface element representing a graphical representation of a first electronic toy configured to generate the control input; 
- selecting a second user-interface element from a set of user-interface elements, wherein the second user-interface element represents a second electronic toy configured to perform the controllable function in response to a control signal; 

- re-positioning said first user-interface element at a first position within the display area and/or re-positioning said second user-interface element at a second position within the display area, at a distance from the first user-interface element such that the first and second user-interface elements do not touch or overlap one another; and 
- issuing to the second electronic toy, responsive to the control input of the first electronic toy,  the control signal, wherein the control signal is a function of the control input and the distance between the first and second positions relative to one another within the boundary of the display area, and wherein a strength or degree of the control signal is affected by the distance between the first and second positions relative to one another, and wherein the second user-interface element is combinable with one or more user-interface elements such that the second interface element and the one or more user-interface elements influence each other at respective degrees represented by their respective proximity to each other to vary the control signal, and thus the controllable function to enhance play with the first and second electronic toys.

2. (Cancelled)  

3. (Previously Presented) The method according to claim 1, wherein the first and second user-interface elements are connected by a connector user-interface element representing: a 

4. (Previously Presented) The method according to claim 1, wherein positioning the first -3-110082122 1and/or the second user-interface element comprises receiving a user input indicative of a functional connection between the input signal of an input device of the first electronic toy and the controllable function, and providing an indication that the first and second user-interface elements are functionally connected with each other.  

5. (Previously Presented) The method according to claim 4, wherein positioning the first and second user-interface elements comprises: 
- initially positioning the first and second user-interface elements in a predetermined initial spatial relationship with each other; 
- responsive to the first and second user-interface elements being positioned in the predetermined initial spatial relationship with each other, establishing a functional relationship between the input signal of the input device and the controllable function; and
- re-positioning at least one of the first and second user-interface elements resulting in the first user-interface element being positioned at the first position and the second user-interface element at the second position at a distance from the first position.  

6-8. (Cancelled).  
  


10. (Previously Presented) The method according to Claim 1, wherein: the first electronic toy includes at -4- 110082122 1least one button, a slider control, a distance sensor, a microphone and/or a display; the second electronic toy includes a display, a speaker, and/or a drive motor; and at least one of the first and second electronic toys includes coupling studs and a cavity for selective engagement of the coupling studs.  

11. (Previously Presented) The method according to Claim 1, wherein the first and second electronic toys are integral in a single housing.

12-23. (Cancelled)









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
12/29/2021